DAWKINS, J.
Plaintiff sued the defendant for the sum of $2,400 as for a year’s salary as chief engineer of its sugar factory, claiming that his employment began on the 26th day of April, 1911. The suit was filed on February 7, 1912, and no credit whatever was given in the petition for monthly payments of $200 each, made at the beginning of each month for the month preceding, up to and including November, 1911. As a matter of fact, however, on the trial it was not disputed that these payments had been made, and the canceled vouchers were produced and filed in evidence. It became apparent, therefore, that more than half of the amount claimed was fictitious, and admittedly not due; so that the sum in dispute is much less than $2,000. True, no motion to dismiss on this ground has been made, but we are compelled to notice on our own motion that this court is without jurisdiction, ratione raaterise, to pass upon the matter. Const. 1898, art. 85.
It is therefore ordered, adjudged, and decreed that this case be, and the same is hereby, transferred to the Court of Appeal, First Circuit, to be there disposed of according to law; the costs of this appeal to be paid by the appellant; the other costs to await the final judgment.